Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This non-final office action is in response to the application filed 5/21/2019
Claims 1, 5-9, 13-17, 20, and 21 are pending. Claims 1, 9, and 17 are independent claims. 


Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 9, 13, 14, 17, and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Commisso (10198408) in further view of Harris (20140136944) in further view of Tupil (20150278172)

Regarding claim 1, Commisso teaches a method of detecting user interface (Ul) layout issues for web applications, (Column 3 1-65, discloses existing web site content can be analyzed and Column 1 30-56, elements such as form fields, JAVA applets, and other elements.  The examiner interprets as an interface that maybe developed for a website application) comprising: performing a recursive traversal of nodes of a document object model (DOM) of a target webpage, (Column 7 64-65, discloses recursively crawling a DOM of a webpage and Column 8 30-51, Column 8 50-60, discloses nodes of the DOM) the nodes including at least structure information for rendering UI elements in the target webpage, (Fig. 4,404,406 and Column 8 20-50, discloses analyzing each element in a page DOM to determine the contents and bounding box of the element and they type such as image, text, or shape and position information) the UI elements including a first Ul element and a second UI element;  (Fig. 4 and Column 7 64-67, discloses traversing the DOM of a webpage and Column 19 64-67 – Column 20 1-10, discloses a user interface with multiple elements such as a text-box, text field, etc.   The examiner interprets as multiple elements within a webpage.) while performing the recursive traversal of nodes of the DOM, (Column 7 64-67, discloses recursively crawling and identifying an element and executing a script against the identified element) analyzing the structure information included in one or more nodes at a respective level of the DOM to detect one or more UI layout issues pertaining to the first UI element and the second UI element in the target webpage; (Column 7 64-67, discloses recursively crawling and identifying an element and executing a script against the identified element and Column 8 60-67, discloses capturing the relevant attributes of the element including the position, (level) size, and background color and Column 8 20-52, discloses analyzing the bounding boxes of nearby elements to determine whether one of the elements is partially hidden, hidden, or displayed  (pair of elements with a layout issue) and Column 6 57-67, discloses ensuring the page is correctly rendered. The examiner interprets as detecting a layout issue of overlapping elements.) the one or more UI layout issues including one or more overlap layout issues; (Column 8 30-67, discloses detecting hidden elements or partially displayed in a webpage)
Commisso fails to teach in response to detecting an overlap layout issue pertaining to the first Ul element overlapping and partially covering the second Ul element, automatically generating, in a client report, one or more suggestions for modifying the structure information to the overlap layout issue, and continuing the recursive traversal of nodes of the DOM to at least another level beyond the respective level of the DOM
Harris teaches in response to detecting an overlap layout issue pertaining to the first Ul element overlapping and partially covering the second Ul element,  automatically generating, in a client report, one or more suggestions for modifying the structure information to the overlap layout issue, and continuing the recursive traversal of nodes of the DOM to at least another level beyond the respective level of the DOM. (0033,0036 discloses a DOM tree and detecting overlap of objects and generating a report including code issues and prospective resolutions and 0058-0063, discloses traversing the entire DOM tree)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Commisso to incorporate the teachings of Harris.  Doing so would allow a report to be generated that would provide a summary of the errors regarding layout issues of a website and suggestions to the user on how to correct layout issues for display of an optimized website.
Commisso and Harris fail to teach in response to detecting an overlap layout issue pertaining to the first Ul element overlapping and completely covering the second UI element, avoiding generating, in the client report, any suggestions for modifying the structure information to address the overlap layout issue due to the overlap layout issue not being problematic in the target webpage, and terminating the recursive traversal of nodes of the DOM at the respective level of the DOM.
Tupil teaches in response to detecting an overlap layout issue pertaining to the first Ul element overlapping and completely covering the second UI element, avoiding generating, in the client report, any suggestions for modifying the structure information to address the overlap layout issue due to the overlap layout issue not being problematic in the target webpage, (Fig. 6C, Components C and D and 0081, discloses that reference components are checked against viewports and checked for visibility.  If the reference component is non-visible in the reference viewport then the components will not be shown as part of the report and further 0075, discloses a manual check where the specific component is listed as visible or not visible and no suggestions for modifying the report are listed) and terminating the recursive traversal of nodes of the DOM at the respective level of the DOM. (0032, disclose specific components of interest and 0056, 0067, 0070, 0074, discloses determination of specific components of interest and 0095-0096, discloses testing tool 150 creates the report for components of interest. The examiner interprets the traversal of the DOM ends to check the specific components to only generate a report for the components specified.  Further Commisso discloses jQuery in which one of ordinary skill in the art would recognize can retrieve and manipulate specific cell (Column 7 4-25, discloses jquery to determine a specific cell)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Commisso and Harris to incorporate the teachings of Tupil.  Doing so would allow a report to be generated that would facilitate the testing of specific components within the DOM and stop traversing the structure in order for a user to quickly check an individual component for conformance.

Regarding claim 5, Commisso, Harris, and Tupil teach the method of claim 1.  Commisso teaches wherein the terminating of the recursive traversal of nodes of the DOM of the target webpage includes, having detecting the respective overlap layout issue pertaining to the first UI element overlapping and partially covering the second UI element, terminating the recursive traversal of nodes of the DOM for detecting UI layout issues pertaining to the first and second UI elements at the other level beyond the intermediate level of the DOM. (Column 7 60-67, discloses recursively traversing through elements in the DOM and Column 8 30-60, discloses if a particular element or portion of an element is displayed or hidden by a nearby element and Column 3 30-45, discloses overlapping elements)

Regarding claim 6, Commisso, Harris, and Tupil teach the method of claim 1. Commisso teaches wherein the UI elements further include a third UI element and a fourth element, wherein the one or more UI layout issues include one or more truncation layout issues, (Column 8 50-60, discloses elements such as text and Column 7 54-65, discloses a bounding box including the width The examiner interprets as including a third and fourth element within the multiple elements) and wherein the method further comprises:  analyzing the structure information included in one or more nodes at a respective level of the DOM to detect the one or more truncation layout issues pertaining to the third UI element and the fourth UI element in the target webpage.  (Column 7 60-67, discloses recursively traversing through all the elements in the DOM and Column 8 30-51, discloses analyzing the bounding box of a nearby element (pair) and determining if the element is partially displayed or hidden)

Regarding claim 9, Commisso teaches a system for detecting user interface (UI) layout issues for web applications, (Column 3 1-65, discloses existing web site content can be analyzed and Column 1 30-56, elements such as form fields, JAVA applets, and other elements. And Column 4 45-55, discloses a version of a webpage maybe imported into an application  The examiner interprets as an interface that maybe developed for an application) comprising: a memory; and processing circuitry configured to execute instructions out of the memory:  to perform a recursive traversal of nodes of a document object model (DOM) of a target webpage, (Column 7 23-65, discloses recursively crawling a DOM of a webpage) the nodes including at least structure information for rendering UI elements in the target webpage, the UI elements including a first UI element and a second UI element; (Fig. 4 and Column 8 20-30, discloses analyzing each element in a page DOM to determine the contents and bounding box of the element and Column 3 1-65, discloses existing web site content can be analyzed) while performing the recursive traversal of nodes of the DOM, (Column 7 23-65, discloses recursively crawling) to analyze the structure information included in one or more nodes at a respective level of the DOM to detect one or more UI layout issues pertaining to the first UI element and the second UI element in the target webpage, (Column 8 60-67, discloses capturing the relevant attributes of the element including the position, size, and background color and Column 7 20-52, discloses analyzing the bounding boxes of nearby elements to determine whether the element is hidden or displayed (pair of elements with a layout issue)) the one or more UI layout issues including one or more overlap layout issues; (Column 8 30-67, discloses detecting hidden elements or partially displayed in a webpage) 
Commisso fails to teach in response to detecting an overlap layout issue pertaining to the first Ul element overlapping and partially covering the second Ul element,  automatically generating, in a client report, one or more suggestions for modifying the structure information to the overlap layout issue, and continuing the recursive traversal of nodes of the DOM to at least another level beyond the respective level of the DOM
Harris teaches in response to detecting an overlap layout issue pertaining to the first Ul element overlapping and partially covering the second Ul element,  automatically generating, in a client report, one or more suggestions for modifying the structure information to the overlap layout issue, and continuing the recursive traversal of nodes of the DOM to at least another level beyond the respective level of the DOM. (0033,0036 discloses a DOM tree and detecting overlap of objects and generating a report including code issues and prospective resolutions and 0058-0063, discloses traversing the entire DOM tree)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Commisso to incorporate the teachings of Harris.  Doing so would allow a report to be generated that would provide a summary of the errors regarding layout issues of a website and suggestions to the user on how to correct layout issues for display of an optimized website.
Commisso and Harris fail to teach in response to detecting an overlap layout issue pertaining to the first Ul element overlapping and completely covering the second UI element, avoiding generating, in the client report, any suggestions for modifying the structure information to address the overlap layout issue due to the overlap layout issue not being problematic in the target webpage, and terminating the recursive traversal of nodes of the DOM at the respective level of the DOM.
Tupil teaches in response to detecting an overlap layout issue pertaining to the first Ul element overlapping and completely covering the second UI element, avoiding generating, in the client report, any suggestions for modifying the structure information to address the overlap layout issue due to the overlap layout issue not being problematic in the target webpage, (Fig. 6C, Components C and D and 0081, discloses that reference components are checked against viewports and checked for visibility.  If the reference component is non-visible in the reference viewport then the components will not be shown as part of the report and further 0075, discloses a manual check where the specific component is listed as visible or not visible and no suggestions for modifying the report are listed) and terminating the recursive traversal of nodes of the DOM at the respective level of the DOM. (0032, disclose specific components of interest and 0056, 0067, 0070, 0074, discloses determination of specific components of interest and 0095-0096, discloses testing tool 150 creates the report for components of interest. The examiner interprets the traversal of the DOM ends to check the specific components to only generate a report for the components specified. Further Commisso discloses jQuery in which one of ordinary skill in the art would recognize can retrieve and manipulate specific cell (Column 7 4-25, discloses jquery to determine a specific cell)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Commisso and Harris to incorporate the teachings of Tupil.  Doing so would allow a report to be generated that would facilitate the testing of specific components within the DOM and stop traversing the structure in order for a user to quickly check an individual component for conformance.

Regarding claim 13, Commisso, Harris, and Tupil teaches the system of claim 9. Commisso teaches wherein the processing circuitry is further configured to execute the instructions out of the memory, having detected the overlap layout issue pertaining to the first UI element overlapping and partially covering the second UI element, to terminate the recursive traversal of nodes of the DOM the other level beyond the respective level of the DOM. (Column 7 60-67, discloses recursively traversing through elements in the DOM and Column 8 30-60, discloses if a particular element or portion of an element is displayed or hidden by a nearby element and Column 3 30-45, discloses overlapping elements)

Regarding claim 14, Commisso, Harris, and Tupil teaches the system of claim 9.  Commisso teaches wherein the one or more UI elements further include a third UI element and a fourth UI element, wherein the one or more UI layout issues include one or more truncation layout issues, (Column 8 50-60, discloses elements such as text and Column 7 54-65, discloses a bounding box including the width) and wherein the processing circuitry is further configured to execute the instructions out of the memory to analyze the structure information included in one or more nodes at a respective level of the DOM to detect the one or more truncation layout issues pertaining to the third UI element and the fourth UI element in the target webpage. (Column 7 60-67, discloses recursively traversing through all the elements in the DOM and Column 8 30-51, discloses analyzing the bounding box of a nearby element (pair) and determining if the element is partially displayed or hidden)

Regarding claim 17, Commisso teaches a computer program product including non-transitory, computer-readable media having instructions that, when executed by processing circuitry of a computerized apparatus, cause the processing circuitry to perform a method of detecting user interface (UI) layout issues for web applications, (Column 3 1-65, discloses existing web site content can be analyzed and Column 1 30-56, elements such as form fields, JAVA applets, and other elements. And Column 4 45-55, discloses a version of a webpage maybe imported into an application  The examiner interprets as an interface that maybe developed for an application) the method comprising:  performing a recursive traversal of nodes of a document object model (DOM) of a target webpage, (Column 7 23-65, discloses recursively crawling a DOM of a webpage and Column 6 57-67, discloses rendering the page to determine that the page is rendered correctly and Column 7 64-67 and Column 8 1-50, discloses a DOM parser script that recursively transitions through elements of the webpage’s DOM.  Once an element is identified the DOM parser executes an inspector script against the identified element that determines the bounding boxes of elements to determine if an element is partially hidden, hidden, or displayed Column 23 1-13, discloses various software configurations.  The examiner interprets the parser script and inspector script may perform as a single configuration) the nodes including at least structure information for rendering UI elements in the target webpage; (Fig. 4 and Column 8 20-30, discloses analyzing each element in a page DOM to determine the contents and bounding box of the element) the UI elements including a first UI element and a second UI element; while performing the recursive traversal of nodes of the DOM, (Column 7 23-65, discloses recursively crawling) analyzing the structure information included in one or more nodes at a respective level of the DOM to detect one or more UI layout issues pertaining to the first UI element and the second UI element in the target webpage, (Column 8 60-67, discloses capturing the relevant attributes of the element including the position, size, and background color and Column 7 20-52, discloses analyzing the bounding boxes of nearby elements to determine whether the element is hidden or displayed (pair of elements with a layout issue) the one or more UI layout issues including one or more overlap layout issues; (Column 8 30-67, discloses detecting hidden elements or partially displayed in a webpage)
Commisso fails to teach in response to detecting an overlap layout issue pertaining to the first Ul element overlapping and partially covering the second Ul element,  automatically generating, in a client report, one or more suggestions for modifying the structure information to the overlap layout issue, and continuing the recursive traversal of nodes of the DOM to at least another level beyond the respective level of the DOM
Harris teaches in response to detecting an overlap layout issue pertaining to the first Ul element overlapping and partially covering the second Ul element,  automatically generating, in a client report, one or more suggestions for modifying the structure information to the overlap layout issue, and continuing the recursive traversal of nodes of the DOM to at least another level beyond the respective level of the DOM. (0033,0036 discloses a DOM tree and detecting overlap of objects and generating a report including code issues and prospective resolutions)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Commisso to incorporate the teachings of Harris.  Doing so would allow a report to be generated that would provide a summary of the errors regarding layout issues of a website and suggestions to the user on how to correct layout issues for display of an optimized website.
Commisso and Harris fail to teach in response to detecting an overlap layout issue pertaining to the first Ul element overlapping and completely covering the second UI element, avoiding generating, in the client report, any suggestions for modifying the structure information to address the overlap layout issue due to the overlap layout issue not being problematic in the target webpage, and terminating the recursive traversal of nodes of the DOM at the respective level of the DOM.
Tupil teaches in response to detecting an overlap layout issue pertaining to the first Ul element overlapping and completely covering the second UI element, avoiding generating, in the client report, any suggestions for modifying the structure information to address the overlap layout issue due to the overlap layout issue not being problematic in the target webpage, (Fig. 6C, Components C and D and 0081, discloses that reference components are checked against viewports and checked for visibility.  If the reference component is non-visible in the reference viewport then the components will not be shown as part of the report and further 0075, discloses a manual check where the specific component is listed as visible or not visible and no suggestions for modifying the report are listed) and terminating the recursive traversal of nodes of the DOM at the respective level of the DOM. (0032, disclose specific components of interest and 0056, 0067, 0070, 0074, discloses determination of specific components of interest and 0095-0096, discloses testing tool 150 creates the report for components of interest. The examiner interprets the traversal of the DOM ends to check the specific components to only generate a report for the components specified. Further Commisso discloses jQuery in which one of ordinary skill in the art would recognize can retrieve and manipulate specific cell (Column 7 4-25, discloses jquery to determine a specific cell)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Commisso and Harris to incorporate the teachings of Tupil.  Doing so would allow a report to be generated that would facilitate the testing of specific components within the DOM and stop traversing the structure in order for a user to quickly check an individual component for conformance.

Regarding claim 21, Commisso, Harris, and Tupil teach the method of claim 1.
Commisso and Tupil fail to teach comprising:  generating a list of indications of UI layout issues for at least some of the Ul elements in the target webpage, the list of indications including one or more false positive indications of Ul layout issues; and generating the client report using the list, the generating of the client report including filtering the list and removing the one or more false positive indications of Ul layout issues from the list
 Harris teaches further comprising:  generating a list of indications of UI layout issues for at least some of the Ul elements in the target webpage, the list of indications including one or more false positive indications of Ul layout issues; and generating the client report using the list, the generating of the client report including filtering the list and removing the one or more false positive indications of Ul layout issues from the list.  (0054, discloses refining a real-time list and reset tolerances or a threshold to avoid over-reporting issues.  The examiner interprets the list contains false positives because the user refines the list modifying the threshold for tolerance in error reporting)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Commisso and Tupil to incorporate the teachings of Harris.  Doing so would allow the user to refine the list by modifying the tolerance and thresholds in error reporting in order for the user to modify and customize the layout and reporting issues in order to meet the user’s specifications.

Claims 7, 8, 15, 16, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Commisso (10198408) in further view of Harris (20140136944) in further view of Tupil (20150278172) in further view of Liang (20160275054)

Regarding claim 7, Commisso, Harris, and Tupil teach the method of claim 6. Commisso teaches wherein the one or more truncation layout issues include a truncation layout issue pertaining to (i) a width of the third UI element being longer than a width of the fourth UI element, (Column 8 50-60, discloses elements such as text and Column 7 54-65, discloses a bounding box including the width) and (ii) a portion of the third UI element being hidden from view within the fourth UI element, and wherein the method further comprises:  having detected the truncation layout issue pertaining to the third UI element and the fourth UI element, (Column 8 30-60, discloses if a particular element or portion of an element is displayed or hidden by a nearby element) continuing the recursive traversal of nodes of the DOM to at least another level beyond the respective level of the DOM. (Column 7 60-67, discloses recursively traversing through all the elements in the DOM)
Commisso, Harris, and Tupil fails to teach wherein the fourth UI element is a container element that contains the third UI element, 
Liang teaches wherein the fourth UI element is a container element that contains the third UI element, (0009, disclose the container contains some of the elements)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Commisso, Harris, and Tupil to incorporate the teachings of Liang.  Doing so would allow elements contained within a container element to be inspected for layout issues to present the content across multiple display devices.

Regarding claim 8, Commisso, Harris, Tupil, and Liang teach the method of claim 7. Commisso teaches further comprising: having detected the,  truncation layout issue pertaining to the third UI element and the fourth UI element, terminating the recursive traversal of nodes of the DOM the other level beyond the respective level of the DOM. (Column 7 60-67, discloses recursively traversing through all the elements in the DOM The examiner interprets all the nodes are traversed in the DOM tree)

Regarding claim 15, Commisso, Harris, Tupil, and Liang teach the system of claim 14. Commisso teaches wherein the one or more truncation layout issues include a truncation layout issue pertaining to (i) a width of the third UI element being longer than a width of the fourth UI element, (Column 8 50-60, discloses elements such as text and Column 7 54-65, discloses a bounding box including the width) and (ii) a portion of the third UI element being hidden from view within the fourth UI element, (Column 8 30-60, discloses if a particular element or portion of an element is displayed or hidden by a nearby element) and wherein the processing circuitry is further configured to execute the instructions out of the memory, having detected the truncation layout issue pertaining to the third UI element and the fourth UI element, to continue the recursive traversal of nodes of the DOM to at least another level beyond the respective level of the DOM. (Column 7 60-67, discloses recursively traversing through all the elements in the DOM)
Commisso, Harris, and Tupil fails to teach wherein the fourth UI element is a container element that contains the third UI element, 
Liang teaches wherein the fourth UI element is a container element that contains the third UI element, (0009, disclose the container contains some of the elements)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Commisso, Harris, and Tupil to incorporate the teachings of Liang.  Doing so would allow elements contained within a container element to be inspected for layout issues to present the content across multiple display devices.

Regarding claim 16, Commisso, Harris, Tupil, and Liang teach the system of claim 15.  Commisso teaches wherein the processing circuitry is further configured to execute the instructions out of the memory, having detected the truncation layout issue pertaining to the third UI element and the fourth UI element, to terminate the recursive traversal of nodes of the DOM at the other level beyond the respective level of the DOM. (Column 7 60-67, discloses recursively traversing through all the elements in the DOM The examiner interprets all the nodes are traversed in the DOM tree)

Regarding claim 20, Commisso, Harris, and Tupil teach the method of claim 17. Commisso teaches wherein the one or more UI layout issues include one or more truncation layout issues, (Column 8 50-60, discloses elements such as text and Column 7 54-65, discloses a bounding box including the width) and wherein the analyzing of the structure information for one or more pairs of UI elements in the target webpage includes analyzing the structure information included in one or more nodes at an intermediate level of the DOM to detect the one or more truncation layout issues pertaining to the one or more pairs of UI elements in the target webpage, (Column 7 60-67, discloses recursively traversing through all the elements in the DOM and Column 8 30-51, discloses analyzing the bounding box of a nearby element (pair) and determining if the element is partially displayed or hidden)
 wherein the one or more pairs of UI elements include a respective pair having a first UI element and a second UI element, (Column 8 30-51, discloses analyzing the bounding box of a nearby element (pair)) wherein the one or more truncation layout issues include a respective truncation layout issue pertaining to (i) a first width of the first UI element being longer than a second width of the second UI element, (Column 8 50-60, discloses elements such as text and Column 7 54-65, discloses a bounding box including the width) and (ii) a portion of the first UI element being hidden from view within the second UI element, wherein the method further comprises: having detected the respective truncation layout issue pertaining to the first UI element and the second UI element, (Column 8 30-60, discloses if a particular element or portion of an element is displayed or hidden by a nearby element)  continuing the recursive traversal of nodes of the DOM for detecting UI layout issues pertaining to the first and second UI elements to at least another level beyond the intermediate level of the DOM, Column 7 60-67, discloses recursively traversing through all the elements in the DOM) and wherein the terminating of the recursive traversal of nodes of the DOM of the target webpage includes, having detected the respective truncation layout issue pertaining to the first UI element and the second UI element, terminating the recursive traversal of nodes of the DOM for detecting UI layout issues pertaining to the first and second UI elements at the other level beyond the intermediate level of the DOM. (Column 7 60-67, discloses recursively traversing through all the elements in the DOM and Column 8 30-51, discloses analyzing the bounding box of a nearby element (pair) and determining if the element is hidden)
Commisso, Harris, and Tupil fails to teach wherein the second UI element is a container element that contains the first UI element, 
Liang teaches wherein the second UI element is a container element that contains the first UI element, (0009, disclose the container contains some of the elements)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Commisso, Harris, and Tupil to incorporate the teachings of Liang.  Doing so would allow elements contained within a container element to be inspected for layout issues to present the content across multiple display devices.




Response to Arguments

Applicant’s arguments, see Remarks, filed 5/10/2022, with respect to the rejection(s) of claim(s) 1, 9, and 17 in view of Commisso in view of Zheng in view of Harris have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Commisso in view of Harris in view of Tupil. See detailed rejection above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE GOLDEN whose telephone number is (571)272-2128.  The examiner can normally be reached on Monday-Friday 9-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 5712723644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN GOLDEN/
Examiner, Art Unit 2144


 
/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144